Citation Nr: 1424286	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant Represented by:  Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1961 to April 1974 and from May 1974 to May 1992. 
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable disability rating for the Veteran's service-connected left ear hearing loss.
In October 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left ear hearing loss was manifested by no worse than Level II hearing impairment. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a March 2009 letter.

As for the duty to assist, all of the Veteran's pertinent VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

The case was previously remanded in October 2013 to obtain updated medical treatment records and a new VA audiological examination.  VA medical records from January 2009 to February 2013 and December 2013 from the Jacksonville VA Medical Center (VAMC) were obtained.  The Veteran was afforded a second VA audiological examination in December 2013.  Thus, it appears there was substantial compliance with the prior remand orders and the Board may continue with its adjudication.  See Stegall, 11 Vet. App. at 271.  

Taken together, the April 2009 and December 2013 VA audiological examinations are sufficient as the VA examiners considered the entire record, noted the history of the Veteran's hearing disability, addressed relevant evidence, and provided medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Left Ear Hearing Loss
	
The July 2009 rating decision continued the Veteran's noncompensable rating for service-connected left ear hearing loss.  The Veteran claims that a higher rating is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed below, the Board has found that staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. See 38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

An audiogram was performed in November 2008 at the Jacksonville VAMC.  Testing revealed the following puretone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT
35
45
70
70

Based upon the above findings, the Veteran's puretone average in his left ear was 55 dB.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The Veteran was diagnosed with normal to severe high-frequency sensorineural hearing loss in the left ear.  The examiner noted that the Veteran was a good candidate for hearing aid amplification.

Pursuant to 38 C.F.R. § 4.85(c), Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation for hearing impairment.  From Table VI, Roman Numeral I is derived for the left ear.  As the right ear is not service-connected, it is assigned a Roman Numeral I.  38 C.F.R. §§ 3.383, 4.85(f).  A zero percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column I, the poorer ear. 

A VA audiological examination was performed in April 2009.  Testing revealed the following puretone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT
10
35
70
80

Based upon the above findings, the Veteran's puretone average in his left ear was 49 dB.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in the left ear.  The Veteran complained of difficulty hearing the television, but his hearing aids help with this.

Pursuant to 38 C.F.R. § 4.85(c), Table VI, Roman Numeral I is derived for the left ear.  As the right ear is not service-connected, it is assigned a Roman Numeral I.  38 C.F.R. §§ 3.383, 4.85(f).  A zero percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column I, the poorer ear. 

Another VA audiological examination was performed in December 2013.  Testing revealed the following puretone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT
20
55
80
80

Based upon the above findings, the Veteran's puretone average in his left ear was 59 dB.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran was diagnosed with a normal sloping to profound high-frequency sensorineural hearing loss in the left ear.  The examiner noted with this type of hearing loss and without hearing aids, the Veteran would have more difficulty understanding speech in the presence of background noise or in the presence of multiple speakers.  However, the Veteran's speech recognition was excellent for both ears, so if he was in a quiet listening situation with one speaker, he would be able to participate in conversation effectively.

Pursuant to 38 C.F.R. § 4.85(c), Table VI, Roman Numeral II is derived for the left ear.  As the right ear is not service-connected, it is assigned a Roman Numeral I.  38 C.F.R. §§ 3.383, 4.85(f).  A zero percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column II, the poorer ear. 

The findings of the aforementioned VA examinations, as applied to the rating criteria for hearing impairment, show that the criteria for a compensable evaluation for left ear hearing loss have not been met. 

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a compensable rating.  The Board finds the preponderance of the evidence is against the Veteran's claim for an increased evaluation for left ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left ear hearing loss symptoms and disability level.  During the appeal period, the Veteran's left ear hearing loss disability has been manifest by difficultly hearing the television, movies and people when they speak to him from his left side.  These factors are contemplated by the rating criteria.  

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected left ear hearing loss.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total rating for compensation based on individual unemployability (TDIU), is potentially an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The record shows the Veteran is unemployed.  See VA Audiological Examination, April 2009.  However, there is no evidence in the record of unemployability and the Veteran has not claimed to be unemployable due to his service-connected disabilities.  Hence, further consideration of TDIU is not warranted. 


ORDER

Entitlement to a compensable disability rating for service-connected left ear hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


